PREPAID FUNERALS — REGULATIONS There is nothing in Title 36 O.S. 6121 [36-6121] (1971) et seq., or in Title 59 O.S. 396 [59-396] (1971) et seq. that prohibits the issuance of a permit to a company to enter into contracts for prearranged or prepaid funeral benefits. There is nothing in the Oklahoma Statutes prohibiting a rebate from funeral homes to organizations authorized to enter into prepaid or prearranged funeral benefits.  The Attorney General has considered your request for an opinion where you ask, in effect, the following questions: "1. Does the Prepaid Funeral Bill Act read in conjunction with Title 59 O.S. 396 [59-396] (1971) et seq., prohibit issuance of a permit for a company which will act only as a sales organization, as distinguished from a properly licensed funeral director? "2. Are there any Oklahoma Statutes which prohibit rebates from funeral homes to "organizations" (as defined in Title 36 O.S. 6121 [36-6121] (1971)) that offer prepaid or prearranged funeral benefits?" You cited in your letter Title 36 O.S. 6121 [36-6121] (1971), et seq., and Title 59 O.S. 396 [59-396] (1971) et. seq.  Title 36 O.S. 6121 [36-6121] (1971), provides in part: "Any individual, firm, partnership, corporation, or association (hereinafter called `organization') which shall accept money or anything of value for prearranged or prepaid funeral services, . . . shall first obtain a permit from the Insurance Commissioner of the State of Oklahoma authorizing a transaction of this type of business before entering into such contract." In essence, this statute requires a permit or license before permission is allowed to offer prearranged or prepaid funeral services to the public.  Title 59 O.S. 396 [59-396] (1971) et seq., sets forth the requirements for a license to operate a funeral home or offer funeral or embalming services.  Title 59 O.S. 401 [59-401] (1971), states: "No funeral home, funeral establishment, or person holding a license pursuant to 59 O.S. 396 [59-396] to 59 O.S. 396.23 [59-396.23] (1951), inclusive, shall act as an agent or as the principal in, or enter into any contract of any nature relating to, the soliciting, selling, servicing, delivering, writing, or in any manner placing, or causing to be placed, any contract, trust agreement, or any other instrument providing for a prearranged funeral service or plan for any person or persons." Concerning your first question, there is nothing mentioned in the statutes quoted above that restricts the issuing of a permit under Title 36 O.S. 6121 [36-6121] (1971) to someone other than a licensed funeral director. Section 6121 itself speaks in broad terms by using the words "individual, firm, partnership, corporation, or association". There is nothing in that statute or the rest of the Act that prohibits any individual, firm, partnership, corporation, or association from getting a permit to enter into such contracts, provided such individual, firm, partnership, corporation, or association has otherwise complied with the requirements of these statutes and regulations of the Insurance Commissioner.  It is, therefore, the opinion of the Attorney General that your first question be answered as follows: there is no prohibition in Title 36 O.S. 6121 [36-6121] (1971) et seq., and Title 59 O.S. 396 [59-396] (1971) et seq., against the issuance of a permit for a company which will act only as a sales organization, as distinguished from a properly licensed funeral director.  In answer to your second question, there are no specific statutory provisions prohibiting rebates from funeral homes to "organizations" that offer prepaid or prearranged funeral benefits.  (Todd Markum)